Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Final Office action in response to communications received on 03/17/2021. Claim 1 has been amended. Claims 2-4, 6, 12 and 15 have been canceled. Claims 27-28 have been newly added. Claims 1, 5, 7-11, 13-14 and 16-28 are currently pending and have been addressed below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, certified English translations have not been received.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application. Until a certified English translation has been provided, the current priority date is 04/09/2014.
Examiners Note: The prior art is earlier than the foreign application Japan 2013-127481, filed on 06/18/2013.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1, 5, 7-11 and 16-28 are directed to an information processing device (i.e. a machine). Claim 13 is directed to a method (i.e. a process). Claim 14 is directed to a non-transitory computer readable medium (i.e. an article of manufacture). Thus, these claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A: Prong One: Abstract Ideas 
Claims 1, 5, 7-11, 13-14 and 16-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites: receiving data from devices regarding detected behavior information for multiple users, a behavior information statistical processing function of statistical processing on the detected behavior information for the multiple users, including a first user and a second user, which includes determining whether the detected behavior information for the multiple users matches a predetermined behavior condition, and when the detected behavior information matches the predetermined behavior condition a reward object is registered, and ranking the multiple users based on the detected behavior information, a display control function causing a display device to display a first user object which is generated based on the detected behavior information of the first user, and a second user object which is generated based on the detected behavior information of the second user, and the reward object, and a reward history retain function of storing a reward history, for any of the multiple users, including the reward object which is a gained reward object, and the reward history includes a non-gained reward object, wherein the behavior information statistical processing function acquires the detected behavior information of the first user and a plurality of users, and wherein the reward history retain function claim 13 recites: receiving data regarding detected behavior information for multiple users; performing a behavior information statistical processing function of statistical processing, on the detected behavior information for the multiple users, including a first user and a second user, which includes determining whether the detected behavior information for the multiple users matches a predetermined behavior condition, and when the detected behavior information matches the predetermined behavior condition a 4Application No. 14/782,920Reply to Office Action of March 13, 2020 and Advisory Action of May 22, 2020reward object is registered, and ranking the multiple users based on the detected behavior information; causing a display device to display a first user object which is generated based on the detected behavior information of the first user and a second user object which is generated based on the detected behavior information of the second user, and the reward object; and a reward history retain function of storing a reward history, for any of the multiple users, including the reward object which is a gained reward object, and the reward history includes a non-gained reward object, wherein the behavior information statistical processing function acquires the detected behavior information of the first user and a plurality of users, and wherein the reward history retain function registers the reward object when the detected behavior information of the first user indicates that each of the plurality of users have simultaneously executed a same predetermined type of behavior.	Independent claim 14 recites: receiving data regarding detected behavior information for multiple users; performing a behavior information statistical processing function of statistical processing on the detected behavior information for the multiple users, 5Application No. 14/782,920 Reply to Office Action of March 13, 2020 and Advisory Action of May 22, 2020 including a first user and a second user, which includes determining whether the detected behavior information for the multiple users matches a predetermined behavior condition, and when the detected behavior information matches the predetermined behavior condition a reward object is registered, and ranking the multiple users based on the detected behavior information; causing a display device to display a first user object which is generated based on the detected behavior information of the first user and the second user object which is generated based on the detected behavior information of the second user in a virtual space, and the reward object; and a reward history retain function of storing a reward history, for any is a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (as the claims discuss rewarding users based on a predetermined behavior), and mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion (claim 1 recites for example “receiving data regarding detected behavior information for multiple users”, “determining whether the detected behavior information for the multiple users matches a predetermined behavior condition”, “when the detected behavior information matches the predetermined behavior condition a reward object is registered”, “ranking the multiple users based on the detected behavior information”.). Concepts performed in the human mind as mental processes because the steps of receiving, analyzing and ranking data mimic human thought processes of observation, evaluation, judgement and opinion, perhaps with paper and pencil, where data interpretation is perceptible in the human mind. See In re TLI Commc’ns LLCPatentLitig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016))) but for the recitation of generic computer components.	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity and mental processes but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two:	This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of receiving data regarding detected behavior information determining whether the detected behavior data for the multiple users matches a predetermined behavior condition, a reward is registered, ranking the multiple users based on the detected behavior information (analyzing information), displaying user objects based on the detected behavior information (displaying information), and storing reward history for the users (storing information). In particular, the claims only recite the additional elements – an information processing device, a first electronic device, a second electronic device, processing circuitry, sensor device, a display device, a processor and a non-transitory computer readable medium. The additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a computer merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim is directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.	Dependent claims 5, 7-11 and 16-28 add additional limitations, for example: wherein the reward history retain function registers the reward object when the detected behavior information of the first user indicates that the plurality of users have sequentially executed the same predetermined type of behavior within the first time; wherein the reward history retain function registers the reward object when the detected behavior information of the first user indicates that the plurality of users have simultaneously executed the different predetermined types of behavior within the first time and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 13 and 14.
Step 2B: 					With respect to the computer components, these limitations are described in Applicant’s own specification as conventional elements. See Applicants specification Figure 14 and paragraph 0125 of the specification details “The information processing device includes a central processing unit (CPU), read only memory (ROM), and random access memory (RAM) ….” These are basic computer elements applied merely to carry out data processing such as receiving, associating, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014). Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. With respect to the sensors devices, the sensors in the claims and specification are at a high-level of generality (See Applications spec para 0020, and Figure 2, element 101 and Figure 14, element 935), the specification lacks details as to how the sensors perform, and merely recites them at a high-level. Lastly, the processors and computer-readable medium provide only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea rather than reciting a technological solution to a technological problem.  Therefore the processors, sensor devices and computer-readable medium amount to mere instructions to apply the exception. See MPEP 2106.05(f).: wherein the reward history retain function registers the reward object when the detected behavior information of the first user indicates that the plurality of users have sequentially executed the same predetermined type of behavior within the first time; wherein the reward history retain function registers the reward object when the detected behavior information of the first user indicates that the plurality of users have simultaneously executed the different predetermined types of behavior within the first time. These limitations merely provide further transmitting and analyzing of predetermined behavior data which are used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). Further, the additional limitations in the dependent claims are simply generic computer functionality, claimed to perform the basic computer functions of: processing, analyzing, storing and transmitting data, which is well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional. (See Alice Corp., 134 S. Ct. at 2360; See Ultramercial, 772 F.3d at 716-17; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)).		Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-11, 13-14, 16-20, 23 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 2012/0041767 A1), hereinafter “Hoffman”, and in view of Tarjan (US 2012/0150759 A1), hereinafter “Tarjan” and in view of Burich et al. (US 2012/0253484 A1), hereinafter “Burich”.
Regarding Claim 1, Hoffman teaches an information processing device comprising: processing circuitry configured to perform (Hoffman, para 0073. Hoffman, Abstract, discloses user activity including both athletic activity (e.g., running, walking, etc.) and non-athletic activity (shopping, reading articles, etc.) may be monitored and tracked by an athletic monitoring and tracking device and service. Hoffman, Figures 1 and 3, discloses a processor);	a data reception function of a receiver receiving sensor data from sensor devices regarding detected behavior information for multiple users, (Hoffman, Figure 4, and para 0114- 0115. Hoffman, Figures 3, 4 7A, 7B. Hoffman, para 0026, discloses information monitoring device will incorporate a sensor for measuring parameters relating to the person being monitored, and a computing device for processing the parameters measured by the sensor. Further, Hoffman, para 0038-40, discloses as shown in more detail in FIG. 3, the athletic parameter measurement device 207 includes one or more sensors 301 for measuring an athletic parameter associated with a person wearing or otherwise using the athletic parameter measurement device 207. With the illustrated implementations, for example, the sensors 301A and 301B may be accelerometers (such as piezoelectric accelerometers) for measuring the acceleration of the athletic parameter measurement device 207 in two orthogonal directions. The athletic parameter measurement device 207 is carried or otherwise worn by a user to measure the desired athletic parameter while the user exercises. For example, as shown in FIG. 4, the athletic parameter measurement device 207 may be located the sole of a user's shoe 401 while the user walks or runs. With 	a behavior information statistical processing function of statistical processing on the detected behavior information (Hoffman, Abstract, discloses user activity including both athletic activity (e.g., running, walking, etc.) and non-athletic activity (shopping, reading articles, etc.) may be monitored and tracked by an athletic monitoring and tracking device and service. Hoffman, Figures 1 and 3, discloses a processor); 	…	wherein the behavior information statistical processing function acquires the detected behavior information of the first user and a plurality of users, and (Hoffman, Abstract, discloses user users may use the virtual currency to purchase or otherwise acquire various products, services, discounts and the like. Further, Hoffman, para 0005, discloses the activity monitoring services and systems may further motivate a user to exercise by rewarding the users (plurality of users) with activity points when the user performs a variety of different athletic and non-athletic activities. Even Further, Hoffman, para 0008, disclose the user may be challenged by one or more other users and a winner may be awarded a certain number of activity points. Even Further, Hoffman, para 0043, discloses the athletic information monitoring device 201 can be employed to collect athletic information from different users);	While Hoffman does teach activity data being synchronized across multiple devices (Hoffman, para 0021), and Hoffman further teaches point recognition may also be awarded based on a user's activity (para 0126), Hoffman does not appear to explicitly teach “for the multiple users, including a first electronic device of a first user and a second electronic device of a second user, which includes determining whether the detected behavior information for the multiple users matches a predetermined behavior condition, and when the detected behavior information matches the predetermined behavior condition a … is registered, and ranking the multiple users based on the detected behavior information”… “a display control function causing a display device to display a first user object which is generated based on the detected behavior information of the first user from the first electronic device, and a second user object which is generated based on the detected behavior information of the second user from the second electronic device in a virtual space” …“wherein the reward history retain function registers the reward object when the detected behavior information of the first user indicates that each of the plurality of users have simultaneously executed a same predetermined type of behavior.”	Burich, like Hoffman, teaches monitoring performance of individuals based on sensor wearing devices, teaches for the multiple users, including a first electronic device of a first user and a second electronic device of a second user which includes determining whether the detected behavior information for the multiple users matches a predetermined behavior condition, and when the detected behavior information matches the predetermined behavior condition a … is registered and ranking the multiple users based on the detected behavior information (Burich, Figures 2 and 4, discloses multiple devices on a user. Burich, Abstract teaches a group monitoring device includes a display configured to display, during an athletic activity, a plurality of individual performance metrics relating to a plurality of individuals engaged in the athletic activity (predetermined behavior condition), each individual performance metric relating to one of the plurality of individuals. Burich, Figures 58 and 59 discloses ranking users) and a display control function causing a display device to display a first user object which is generated based on the detected behavior information of the first user from the first electronic device, and a second user object which is generated based on the detected behavior information of the second user from the second electronic device in a virtual space (Burich, Figure 60, discloses a display device displaying users based on their behavior information in a virtual space as its showing and monitoring the users and utilizing a visualization of a heat map.) wherein the reward history retain function registers the reward object when the detected behavior information of the first user indicates that each of the plurality of users have simultaneously executed a same predetermined type of behavior (Burich, para 0102, discloses base station is capable of using the RF link to link to a plurality of individual monitors simultaneously, for example, up to 25 individual monitors, or up to 30 individual monitors. Further, Burich, para 0125, discloses group monitoring device can wirelessly receive metrics, alerts, and other information (e.g., identification information and attributes of individuals, or statistics relevant to individuals or the athletic activity generally) from base station. A single group monitoring device may be in communication with base station, or multiple group monitoring devices may be in communication with base station simultaneously.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Hoffman invention to include ranking the multiple users based on the detected behavior information, displaying the users in a virtual space, and the users having simultaneously executed a same predetermined type of behavior as taught by Burich with the motivation to simultaneously display information and summary metrics for all individuals presently participating in the monitored activity (Burich, para 0133). 	While Hoffman teaches rewards and Burich teaches points, Hoffman and Burich do not appear to “the reward object … a reward history retain function of storing a reward history in a storage medium, for any of the multiple users, including the reward object which is a gained reward object, and the reward history includes a, non-gained reward object”.	In the same field of endeavor, Tarjan teaches the reward object … a reward history retain function of storing a reward history in a storage medium, for any of the multiple users, including the reward object which is a gained reward object, and the reward history includes a, non-gained reward object (Tarjan, Abstract, Example methods, apparatuses, or articles of manufacture are disclosed that may be implemented using one or more computing devices to facilitate or otherwise Support one or more processes or operations associated with non-gaming on-line achievement awards for use in or with information or award management Systems. Tarjan, para 0042, discloses a badge landing page (rewards) may comprise status information (reward history) as to whether a user has—or has not—earned a particular badge (gained reward object or non-gained reward object) or information in connection with a user's progression (e.g., via a visual indicator, progress bar, etc.) towards earning a particular badge (e.g., attained fifty out of one hundred points necessary, etc.). Further, Tarjan, Figures 2C and 2C, discloses reward objects via the display unit (“Movie Buff I” Achievement, “Movie Buff II” Achievement, “Trailer Junkie” Achievement, etc.)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Hoffman, Gourley and Kurata invention to include a reward history retain function of storing a reward history, for any of the multiple users, including the reward object which is a gained reward object, and the reward history includes a, non-gained reward object as taught by Tarjan with the motivation to include status information as to whether a user has—or has not—earned a particular badge or information in connection with a user's progression (e.g., via a visual indicator, progress bar, etc.) towards earning a particular badge (Tarjan, para 0042). The Hoffman invention, now incorporating the Burich and Tarjan invention, has all the limitations of claim 1.
Regarding Claim 5, Hoffman, now incorporating Burich and Tarjan teaches the information processing device according to claim 1, and Hoffman further teaches wherein the reward … retain  function registers the reward object when the detected behavior information of the first user indicates that the plurality of users have sequentially executed the same predetermined type of behavior within the first time (Hoffman, para 0126, discloses non-activity point recognition may also be awarded based on a user's activity. For example, a user may earn badges (reward object) that may be displayed on the user's public athletic performance monitoring page. Hoffman, para 0094, discloses configuring a device for a particular sport, a trainer or coach may be able to push information to users based on sport. Accordingly, a trainer may develop or provide workouts that are intended for athletes in a particular sport. In such instances, the trainer may transmit the workout data to only those devices that are configured for the relevant sport or sports. In another example, a coach may transmit training profiles to each of the members of a team for a specific sport (plurality of users executing the same predetermined type of behavior). Similarly, challenges, goals and other objectives may also be defined and transmitted in a sport-specific manner. Hoffman, para 0129, discloses challenges, objectives and goals may also be suggested or recommended to the user by an athletic activity monitoring system. For example, the system may identify or generate challenges configured push a user to achieve a 10% gain in maximum distance run in one workout. A user's athleticism rating may be used to select or generate appropriate challenges for a user. Hoffman, para 0100, discloses achieve other types of recognition for recorded athletic activity performance data (e.g., earning of virtual trophies, winning a competition or challenge, fundraising). Hoffman, para 0125, discloses activity points may be earned by reaching predefined goals, completing events, reaching an objective, receiving a gift from others and the like. Goals may correspond to an objective defined for a limited amount of time. For example, a user may be invited to participate in a challenge where the first individual to finish 5 miles in under 45 minutes will receive a prize of 300 activity points. A second place prize in the amount of 150 points may be awarded as well. Hoffman, para 0128, discloses challenges, objectives and goals may be generated by the user or issued by others including other athletes or coaches. Hoffman, para 0082, discloses information may be displayed simultaneously or sequentially with the athletic activity measure). 	Yet, Hoffman and Burich do not appear to explicitly teach “reward history”.	In the same field of endeavor, Tarjan teaches reward history (Tarjan, para 0042, discloses a badge landing page (rewards) may comprise status information (reward history) as to whether a user has—or has not—earned a particular badge (gained reward object or non-gained reward object) or information in connection with a user's progression (e.g., via a visual indicator, progress bar, etc.) towards reward history as taught by Tarjan with the motivation to include status information as to whether a user has—or has not—earned a particular badge or information in connection with a user's progression (e.g., via a visual indicator, progress bar, etc.).
Regarding Claim 7, Hoffman, now incorporating Burich and Tarjan, teaches the information processing device according to claim 1, and Hoffman further teaches wherein the reward … retain function registers the reward object when the detected behavior information of the first user indicates that the plurality of users have simultaneously executed the different predetermined types of behavior within the first time (Hoffman, para 0126, discloses non-activity point recognition may also be awarded based on a user's activity. For example, a user may earn badges (reward object) that may be displayed on the user's public athletic performance monitoring page. Hoffman, para 0094, discloses configuring a device for a particular sport, a trainer or coach may be able to push information to users based on sport. Accordingly, a trainer may develop or provide workouts that are intended for athletes in a particular sport. In such instances, the trainer may transmit the workout data to only those devices that are configured for the relevant sport or sports. In another example, a coach may transmit training profiles to each of the members of a team for a specific sport (plurality of users executing predetermined type of behavior). Similarly, challenges, goals and other objectives may also be defined and transmitted in a sport-specific manner. Hoffman, para 0129, discloses challenges, objectives and goals may also be suggested or recommended to the user by an athletic activity monitoring system. For example, the system may identify or generate challenges configured push a user to achieve a 10% gain in maximum distance run in one workout. A user's athleticism rating may be used to select or generate appropriate challenges for a user. Hoffman, para 0100, discloses achieve other types of recognition for recorded athletic activity performance data (e.g., earning of virtual trophies, winning a competition or challenge, fundraising). Hoffman, para 0125, discloses activity points may be earned by reaching predefined goals, completing events, reaching an objective, receiving a gift from others and the like. reward history”.	In the same field of endeavor, Tarjan teaches reward history (Tarjan, para 0042, discloses a badge landing page (rewards) may comprise status information (reward history) as to whether a user has—or has not—earned a particular badge (gained reward object or non-gained reward object) or information in connection with a user's progression (e.g., via a visual indicator, progress bar, etc.) towards earning a particular badge (e.g., attained fifty out of one hundred points necessary, etc.). Further, Tarjan, Figures 2C and 2C, discloses reward objects via the display unit (“Movie Buff I” Achievement, “Movie Buff II” Achievement, “Trailer Junkie” Achievement, etc.)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Hoffman and Burich invention to include a reward history as taught by Tarjan with the motivation to include status information as to whether a user has—or has not—earned a particular badge or information in connection with a user's progression (e.g., via a visual indicator, progress bar, etc.).

Regarding Claim 8, Hoffman, now incorporating Burich and Tarjan, teaches the information processing device according to claim 1, and Hoffman further teaches wherein the reward… retain function registers the reward object when the detected behavior information of the first user indicates that the plurality of users have sequentially executed the different predetermined types of behavior within the first time (Hoffman, para 0126, discloses non-activity point recognition may also be awarded based on a user's activity. For example, a user may earn badges (reward object) that may be 
Yet, Hoffman and Burich do not appear to explicitly teach “reward history”.	In the same field of endeavor, Tarjan teaches reward history (Tarjan, para 0042, discloses a badge landing page (rewards) may comprise status information (reward history) as to whether a user has—or has not—earned a particular badge (gained reward object or non-gained reward object) or information in connection with a user's progression (e.g., via a visual indicator, progress bar, etc.) towards reward history as taught by Tarjan with the motivation to include status information as to whether a user has—or has not—earned a particular badge or information in connection with a user's progression (e.g., via a visual indicator, progress bar, etc.).

Regarding Claim 9, Hoffman, now incorporating Burich and Tarjan, teaches the information processing device according to claim 1, and Hoffman further teaches wherein the reward … retain function registers the reward object when the detected behavior information of the first user indicates that the plurality of users have executed a plurality of types of behavior in a predetermined order within the first time (Hoffman, para 0126, discloses non-activity point recognition may also be awarded based on a user's activity. For example, a user may earn badges (reward object) that may be displayed on the user's public athletic performance monitoring page. Hoffman, para 0094, discloses configuring a device for a particular sport, a trainer or coach may be able to push information to users based on sport. Accordingly, a trainer may develop or provide workouts that are intended for athletes in a particular sport. In such instances, the trainer may transmit the workout data to only those devices that are configured for the relevant sport or sports. In another example, a coach may transmit training profiles to each of the members of a team for a specific sport (plurality of users executing predetermined type of behavior). Similarly, challenges, goals and other objectives may also be defined and transmitted in a sport-specific manner. Hoffman, para 0129, discloses challenges, objectives and goals may also be suggested or recommended to the user by an athletic activity monitoring system. For example, the system may identify or generate challenges configured push a user to achieve a 10% gain in maximum distance run in one workout. A user's athleticism rating may be used to select or generate appropriate challenges for a user. Hoffman, para 0100, discloses achieve other types of recognition for recorded athletic activity performance data (e.g., earning of virtual trophies, winning a competition or challenge, fundraising). Hoffman, para 0125, discloses activity points may be earned by reaching 
Yet, Hoffman and Burich do not appear to explicitly teach “reward history”.	In the same field of endeavor, Tarjan teaches reward history (Tarjan, para 0042, discloses a badge landing page (rewards) may comprise status information (reward history) as to whether a user has—or has not—earned a particular badge (gained reward object or non-gained reward object) or information in connection with a user's progression (e.g., via a visual indicator, progress bar, etc.) towards earning a particular badge (e.g., attained fifty out of one hundred points necessary, etc.). Further, Tarjan, Figures 2C and 2C, discloses reward objects via the display unit (“Movie Buff I” Achievement, “Movie Buff II” Achievement, “Trailer Junkie” Achievement, etc.)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Hoffman, Gourley and Kurata invention to include a reward history as taught by Tarjan with the motivation to include status information as to whether a user has—or has not—earned a particular badge or information in connection with a user's progression (e.g., via a visual indicator, progress bar, etc.).

Regarding Claim 10, Hoffman, now incorporating Burich and Tarjan, teaches the information processing device according to claim 1, and Hoffman further teaches wherein the reward … retain function registers the reward object when the detected behavior information of the first user indicates that the plurality of users have not executed a predetermined type of behavior within the first time (Hoffman, para 0126, discloses if a user fails to complete an objective, challenge or goal, the 
Yet, Hoffman and Burich do not appear to explicitly teach “reward history”.	In the same field of endeavor, Tarjan teaches reward history (Tarjan, para 0042, discloses a badge landing page (rewards) may comprise status information (reward history) as to whether a user has—or has not—earned a particular badge (gained reward object or non-gained reward object) or information in connection with a user's progression (e.g., via a visual indicator, progress bar, etc.) towards earning a particular badge (e.g., attained fifty out of one hundred points necessary, etc.). Further, Tarjan, Figures 2C and 2C, discloses reward objects via the display unit (“Movie Buff I” Achievement, “Movie Buff II” Achievement, “Trailer Junkie” Achievement, etc.)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Hoffman, Gourley and Kurata invention to include a reward history as taught by Tarjan with the motivation to include status information as to whether a user has—or has not—earned a particular badge or information in connection with a user's progression (e.g., via a visual indicator, progress bar, etc.).

Regarding Claim 11, Hoffman, now incorporating Burich and Tarjan, teaches the information processing device according to claim 1, and Hoffman further teaches wherein the reward … retain function registers the reward object when the detected behavior information of the first user indicates that the first user has executed a plurality of types of behavior in a predetermined order within the first time (Hoffman, para 0126, discloses non-activity point recognition may also be awarded based on a user's activity. For example, a user may earn badges (reward object) that may be displayed on the user's public athletic performance monitoring page. Hoffman, para 0094, discloses configuring a device for a particular sport, a trainer or coach may be able to push information to users based on sport. Accordingly, a trainer may develop or provide workouts that are intended for athletes in a particular sport. In such instances, the trainer may transmit the workout data to only those devices that are configured for the relevant sport or sports. In another example, a coach may transmit training profiles to each of the members of a team for a specific sport (plurality of users executing predetermined type of behavior). 
Yet, Hoffman and Burich not appear to explicitly teach “reward history”.	In the same field of endeavor, Tarjan teaches reward history (Tarjan, para 0042, discloses a badge landing page (rewards) may comprise status information (reward history) as to whether a user has—or has not—earned a particular badge (gained reward object or non-gained reward object) or information in connection with a user's progression (e.g., via a visual indicator, progress bar, etc.) towards earning a particular badge (e.g., attained fifty out of one hundred points necessary, etc.). Further, Tarjan, Figures 2C and 2C, discloses reward objects via the display unit (“Movie Buff I” Achievement, “Movie Buff II” Achievement, “Trailer Junkie” Achievement, etc.)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Hoffman, Gourley and Kurata invention to include a reward history as taught by Tarjan with the motivation to include status 
Regarding Claim 13, Hoffman teaches an information processing method comprising: (Hoffman, Abstract, discloses user activity including both athletic activity (e.g., running, walking, etc.) and non-athletic activity (shopping, reading articles, etc.) may be monitored and tracked by an athletic monitoring and tracking device and service. Hoffman, Figures 1 and 3, discloses a processor);	receiving sensor data from sensor devices regarding detected behavior information for multiple users, (Hoffman, Figures 3, 4 7A, 7B. Hoffman, para 0026, discloses information monitoring device will incorporate a sensor for measuring parameters relating to the person being monitored, and a computing device for processing the parameters measured by the sensor. Further, Hoffman, para 0038-40, discloses as shown in more detail in FIG. 3, the athletic parameter measurement device 207 includes one or more sensors 301 for measuring an athletic parameter associated with a person wearing or otherwise using the athletic parameter measurement device 207. With the illustrated implementations, for example, the sensors 301A and 301B may be accelerometers (such as piezoelectric accelerometers) for measuring the acceleration of the athletic parameter measurement device 207 in two orthogonal directions. The athletic parameter measurement device 207 is carried or otherwise worn by a user to measure the desired athletic parameter while the user exercises. For example, as shown in FIG. 4, the athletic parameter measurement device 207 may be located the sole of a user's shoe 401 while the user walks or runs. With this arrangement, the sensors 301 will produce electrical signals corresponding to the movement of the user's foot. As known in the art, these signals can then be used to generate athletic data representative of the athletic activity performed by the user (e.g., the speed and/or distance moved by the user). The athletic parameter measurement device 207 also includes a processor 303 for processing the electrical signals output by the sensors 301. With some implementations of the invention, the processor 303 may be a programmable microprocessor. For still other implementations of the invention, however, the processor 303 may be a purpose specific circuit device, such as an ASIC. The processor 303 may perform any desired operation on the signals output from the sensors 301, such as curve smoothing, noise filtering, outlier removal, amplification, summation, integration, or the like. The processor 303 provides the processed signals to a transmitter 305. The athletic parameter measurement device 207 	performing a behavior information statistical processing function of statistical processing, by a processor, on the detected behavior information (Hoffman, Abstract, discloses user activity including both athletic activity (e.g., running, walking, etc.) and non-athletic activity (shopping, reading articles, etc.) may be monitored and tracked by an athletic monitoring and tracking device and service. Hoffman, Figures 1 and 3, discloses a processor); 	…	wherein the behavior information statistical processing function acquires the detected behavior information of the first user and a plurality of users, and (Hoffman, Abstract, discloses user activity including both athletic activity (e.g., running, walking, etc.) and non-athletic activity (shopping, reading articles, etc.) may be monitored and tracked by an athletic monitoring and tracking device and service. The user activity may be used to award a user with an amount of virtual currency to encourage the user to continue various activities. In one example, users may use the virtual currency to purchase or otherwise acquire various products, services, discounts and the like. Further, Hoffman, para 0005, discloses the activity monitoring services and systems may further motivate a user to exercise by rewarding the users (plurality of users) with activity points when the user performs a variety of different athletic and non-athletic activities. Even Further, Hoffman, para 0008, disclose the user may be challenged by one or more other users and a winner may be awarded a certain number of activity points. Even Further, Hoffman, para 0043, discloses the athletic information monitoring device 201 can be information from different users);	While Hoffman does teach activity data being synchronized across multiple devices (Hoffman, para 0021), and Hoffman further teaches point recognition may also be awarded based on a user's activity (para 0126), Hoffman does not appear to explicitly teach “for the multiple users, including a first user and a second user, which includes determining whether the detected behavior information for the multiple users matches a predetermined behavior condition, and when the detected behavior information matches the predetermined behavior condition a … is registered, and ranking the multiple users based on the detected behavior information”… “causing, by the processor, a display device to display a first user object which is generated based on the detected behavior information of the first user  and a second user object which is generated based on the detected behavior information of the second user in a virtual space” …“wherein the reward history retain function registers the reward object when the detected behavior information of the first user indicates that each of the plurality of users have simultaneously executed a same predetermined type of behavior.”	Burich, like Hoffman, teaches monitoring performance of individuals based on sensor wearing devices, teaches for the multiple users, including a first user and a second user, which includes determining whether the detected behavior information for the multiple users matches a predetermined behavior condition, and when the detected behavior information matches the predetermined behavior condition a … is registered and ranking the multiple users based on the detected behavior information (Burich, Abstract teaches a group monitoring device includes a display configured to display, during an athletic activity, a plurality of individual performance metrics relating to a plurality of individuals engaged in the athletic activity (predetermined behavior condition), each individual performance metric relating to one of the plurality of individuals. Burich, Figures 58 and 59 discloses ranking users) and a display control function causing a display device to display a first user object which is generated based on the detected behavior information of the first user, and a second user object which is generated based on the detected behavior information of the second user in a virtual space (Burich, Figure 60, discloses a display device displaying users based on their behavior information in a virtual space as its showing and monitoring the users and utilizing a visualization of a heat map.) wherein the reward history retain function registers the reward object when the detected behavior information of the first user indicates that each of the plurality of users have simultaneously executed a same predetermined type of behavior (Burich, para 0102, discloses base station is capable of using the RF link to link to a plurality of individual monitors simultaneously, for example, up to 25 individual monitors, or up to 30 individual monitors. Further, Burich, para 0125, discloses group monitoring device can wirelessly receive metrics, alerts, and other information (e.g., identification information and attributes of individuals, or statistics relevant to individuals or the athletic activity generally) from base station. A single group monitoring device may be in communication with base station, or multiple group monitoring devices may be in communication with base station simultaneously.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Hoffman invention to include ranking the multiple users based on the detected behavior information, displaying the users in a virtual space, and the users having simultaneously executed a same predetermined type of behavior as taught by Burich with the motivation to simultaneously display information and summary metrics for all individuals presently participating in the monitored activity (Burich, para 0133). 	While Hoffman teaches rewards and Burich teaches points, Hoffman and Burich do not appear to explicitly teach “the reward object … a reward history retain function of storing a reward history, for any of the multiple users, including the reward object which is a gained reward object, and the reward history includes a, non-gained reward object”.	In the same field of endeavor, Tarjan teaches the reward object … a reward history retain function of storing a reward history, for any of the multiple users, including the reward object which is a gained reward object, and the reward history includes a, non-gained reward object (Tarjan, Abstract, Example methods, apparatuses, or articles of manufacture are disclosed that may be implemented using one or more computing devices to facilitate or otherwise Support one or more processes or operations associated with non-gaming on-line achievement awards for use in or with information or award management Systems. Tarjan, para 0042, discloses a badge landing page (rewards) may comprise status information (reward history) as to whether a user has—or has not—earned a particular badge (gained reward object or non-gained reward object) or information in connection with a user's progression (e.g., via a visual indicator, progress bar, etc.) towards earning a a reward history retain function of storing a reward history, for any of the multiple users, including the reward object which is a gained reward object, and the reward history includes a, non-gained reward object as taught by Tarjan with the motivation to include status information as to whether a user has—or has not—earned a particular badge or information in connection with a user's progression (e.g., via a visual indicator, progress bar, etc.) towards earning a particular badge (Tarjan, para 0042). The Hoffman invention, now incorporating the Burich and Tarjan invention, has all the limitations of claim 13.
Regarding Claim 14, Hoffman teaches a non-transitory computer readable medium having recorded thereon a computer program including instructions for performing a computer- implemented information processing method, the method comprising: (Hoffman, Figure 1. Hoffman, Abstract, discloses user activity including both athletic activity (e.g., running, walking, etc.) and non-athletic activity (shopping, reading articles, etc.) may be monitored and tracked by an athletic monitoring and tracking device and service. Hoffman, Figures 1 and 3, discloses a processor);	receiving sensor data from sensor devices regarding detected behavior information for multiple users, (Hoffman, Figures 3, 4 7A, 7B. Hoffman, para 0026, discloses information monitoring device will incorporate a sensor for measuring parameters relating to the person being monitored, and a computing device for processing the parameters measured by the sensor. Further, Hoffman, para 0038-40, discloses as shown in more detail in FIG. 3, the athletic parameter measurement device 207 includes one or more sensors 301 for measuring an athletic parameter associated with a person wearing or otherwise using the athletic parameter measurement device 207. With the illustrated implementations, for example, the sensors 301A and 301B may be accelerometers (such as piezoelectric accelerometers) for measuring the acceleration of the athletic parameter measurement device 207 in two orthogonal directions. The athletic parameter measurement device 207 is carried or otherwise worn by a user to measure the desired athletic parameter while the user exercises. For example, as shown in FIG. 4, the 	performing a behavior information statistical processing function of statistical processing, by a processor, on the detected behavior information (Hoffman, Abstract, discloses user activity including both athletic activity (e.g., running, walking, etc.) and non-athletic activity (shopping, reading articles, etc.) may be monitored and tracked by an athletic monitoring and tracking device and service. Hoffman, Figures 1 and 3, discloses a processor); 	…	wherein the behavior information statistical processing function acquires the detected behavior information of the first user and a plurality of users, and (Hoffman, Abstract, discloses user activity including both athletic activity (e.g., running, walking, etc.) and non-athletic activity (shopping, reading articles, etc.) may be monitored and tracked by an athletic monitoring and tracking device and service. The user activity may be used to award a user with an amount of virtual currency to encourage the user to continue various activities. In one example, users may use the virtual currency to purchase or otherwise acquire various products, services, discounts and the like. Further, Hoffman, para 0005, discloses the activity monitoring services and systems may further motivate a user to exercise by rewarding the users (plurality of users) with activity points when the user performs a variety of different athletic and non-athletic activities. Even Further, Hoffman, para 0008, disclose the user may be challenged by one or more other users and a winner may be awarded a certain number of activity points. Even Further, Hoffman, para 0043, discloses the athletic information monitoring device 201 can be employed to collect athletic information from different users);	While Hoffman does teach activity data being synchronized across multiple devices (Hoffman, para 0021), and Hoffman further teaches point recognition may also be awarded based on a user's activity (para 0126), Hoffman does not appear to explicitly teach “for the multiple users, including a first user and a second user, which includes determining whether the detected behavior information for the multiple users matches a predetermined behavior condition, and when the detected behavior information matches the predetermined behavior condition a … is registered, and ranking the multiple users based on the detected behavior information”… “causing, by the processor, a display device to display a first user object which is generated based on the detected behavior information of the first user and a second user object which is generated based on the detected behavior information of the second user in a virtual space” …“wherein the reward history retain function registers the reward object when the detected behavior information of the first user indicates that each of the plurality of users have simultaneously executed a same predetermined type of behavior.”	Burich, like Hoffman, teaches monitoring performance of individuals based on sensor wearing devices, teaches for the multiple users, including a first user and a second user, which includes determining whether the detected behavior information for the multiple users matches a predetermined behavior condition, and when the detected behavior information matches the predetermined behavior condition a … is registered and ranking the multiple users based on the detected behavior information (Burich, Abstract teaches a group monitoring device includes a display configured to display, during an athletic activity, a plurality of individual performance metrics relating to a plurality of individuals engaged in the athletic activity (predetermined behavior condition), each individual performance metric relating to one of the plurality of individuals. Burich, Figures 58 and 59 discloses ranking users) and a display control function causing a display device to display a first user object which is generated based on the detected behavior information of the first user, and a second user object which is generated based on the detected behavior information of the second user in a virtual space (Burich, Figure 60, discloses a display device displaying users based on their behavior information in a virtual space as its showing and monitoring the users and utilizing a visualization of a heat map.) wherein the reward history retain function registers the reward object when the detected behavior information of the first user indicates that each of the plurality of users have simultaneously executed a same predetermined type of behavior (Burich, para 0102, discloses base station is capable of using the RF link to link to a plurality of individual monitors simultaneously, for example, up to 25 individual monitors, or up to 30 individual monitors. Further, Burich, para 0125, discloses group monitoring device can wirelessly receive metrics, alerts, and other information (e.g., identification information and attributes of individuals, or statistics relevant to individuals or the athletic activity generally) from base station. A single group monitoring device may be in communication with base station, or multiple group monitoring devices may be in communication with base station simultaneously.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Hoffman invention to include ranking the multiple users based on the detected behavior information, displaying the users in a virtual space, and the users having simultaneously executed a same predetermined type of behavior as taught by Burich with the motivation to simultaneously display information and summary metrics for all individuals presently participating in the monitored activity (Burich, para 0133). 	While Hoffman teaches rewards and Burich teaches points, Hoffman and Burich do not appear to explicitly teach “the reward object … a reward history retain function of storing a reward history, for any of the multiple users, including the reward object which is a gained reward object, and the reward history includes a, non-gained reward object”.	In the same field of endeavor, Tarjan teaches the reward object … a reward history retain function of storing a reward history, for any of the multiple users, including the reward object which is a gained reward object, and the reward history includes a, non-gained reward object (Tarjan, Abstract, Example methods, apparatuses, or articles of manufacture are disclosed that may be implemented using one or more computing devices to facilitate or otherwise Support one or more processes or operations associated with non-gaming on-line achievement awards for use in or with information or award management Systems. Tarjan, para 0042, discloses a badge landing page (rewards) may comprise status information (reward history) as to whether a user has—or has not—earned a particular badge (gained reward object or non-gained reward object) or information in connection with a user's progression (e.g., via a visual indicator, progress bar, etc.) towards earning a particular badge (e.g., attained fifty out of one hundred points necessary, etc.). Further, Tarjan, Figures 2C and 2C, discloses reward objects via the display unit (“Movie Buff I” Achievement, “Movie Buff II” Achievement, “Trailer Junkie” Achievement, etc.)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Hoffman, Gourley and Kurata invention to include a reward history retain function of storing a reward history, for any of the multiple users, including the reward object which is a gained reward object, and the reward history includes a, non-gained reward object as taught by Tarjan with the motivation to include status information as to whether a user has—or has not—earned a particular badge or information in connection with a user's progression (e.g., via a visual indicator, progress bar, etc.) towards earning a particular badge (Tarjan, para 0042). The Hoffman invention, now incorporating the Burich and Tarjan invention, has all the limitations of claim 14.

Regarding Claim 16, Hoffman, now incorporating Burich and Tarjan, teaches the information processing device according to claim 1, and Hoffman further teaches the sensor devices are acceleration sensors or positioning sensors  (Hoffman, para 0026, discloses measuring parameters relating to the person being monitored, and a computing device for processing the parameters measured by the sensor. Hoffman, para 0048, discloses parameter measurement device 207 may be a heart rate 

Regarding Claim 17, Hoffman, now incorporating Burich and Tarjan, teaches the information processing device according to claim 1.
Yet, Hoffman and Burich do not appear to explicitly teach “the behavior information statistical processing function processes the detected behavior information of a single user to extract a reward object for the single user.”	In the same field of endeavor, Tarjan teaches the behavior information statistical processing function processes the detected behavior information of a single user to extract a reward object for the single user (Tarjan, para 0042, discloses a badge landing page (rewards) may comprise status information (reward history) as to whether a user has—or has not—earned a particular badge (gained reward object or non-gained reward object) or information in connection with a user's progression (e.g., via a visual indicator, progress bar, etc.) towards earning a particular badge (e.g., attained fifty out of one hundred points necessary, etc.). Further, Tarjan, Figures 2C and 2D, discloses reward objects via the display unit (“Movie Buff I” Achievement, “Movie Buff II” Achievement, “Trailer Junkie” Achievement, etc.)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Hoffman and Burich invention to include processes the detected behavior information of a single user to extract a reward object for the single user as taught by Tarjan with the motivation to award users a particular badge in connection with a user's progression and achievement (Tarjan, Figures 2C and 2D).

Regarding Claim 18, Hoffman, now incorporating Burich and Tarjan, teaches the information processing device according to claim 1.
Yet, Hoffman and Burich do not appear to explicitly teach “the behavior information statistical processing function processes the detected behavior information of the first user and the second user to extract a reward object among the multiple users.”	In the same field of endeavor, Tarjan teaches the behavior information statistical processing function processes the detected behavior information of the first user and the second user to extract a reward object among the multiple users (Tarjan, para 0042, discloses a badge landing page (rewards) may comprise status information (reward history) as to whether a user has—or has not—earned a particular badge (gained reward object or non-gained reward object) or information in connection with a user's progression (e.g., via a visual indicator, progress bar, etc.) towards earning a particular badge (e.g., attained fifty out of one hundred points necessary, etc.). Further, Tarjan, Figures 2C and 2D, discloses reward objects via the display unit (“Movie Buff I” Achievement, “Movie Buff II” Achievement, “Trailer Junkie” Achievement, etc.)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Hoffman and Burich invention to include the behavior information statistical processing function processes the detected behavior information of the first user and the second user to extract a reward object among the multiple users as taught by Tarjan with the motivation to award users a particular badge in connection with a user's progression and achievement (Tarjan, Figures 2C and 2D).

Regarding Claim 19, Hoffman, now incorporating Burich and Tarjan, teaches the information processing device according to claim 1.
Yet, Hoffman and Burich do not appear to explicitly teach “the reward object includes one of a reward object title, a reward object image and a reward object explanation.”	In the same field of endeavor, Tarjan teaches the reward object includes one of a reward object title, a reward object image and a reward object explanation (Tarjan, para 0042, discloses a badge landing page (rewards) may comprise status information as to whether a user has—or has not—earned a particular badge (gained reward object or non-gained reward object) or information in connection with a user's progression (e.g., via a visual indicator, progress bar, etc.) towards earning a particular badge (e.g., attained fifty out of one hundred points necessary, etc.). Further, Tarjan, Figures 2C and 2D, discloses reward objects via the display unit with a reward object title, reward object image and explanation (“Movie Buff I” Achievement, for searching for two current movies, “Movie Buff II” Achievement, for searching for 5 upcoming movies, “Trailer Junkie” Achievement, by watching a movie  the reward object includes one of a reward object title, a reward object image and a reward object explanation as taught by Tarjan with the motivation to award users a particular badge in connection with a user's progression and achievement that includes the reward title, image and explanation (Tarjan, Figures 2C and 2D).

Regarding Claim 20, Hoffman, now incorporating Burich and Tarjan, teaches the information processing device according to claim 19.
Yet, Hoffman and Burich do not appear to explicitly teach “the reward object has an attribute of one of a newly obtained reward object and a number of obtained reward object.”	In the same field of endeavor, Tarjan teaches the reward object has an attribute of one of a newly obtained reward object and a number of obtained reward object (Tarjan, Figure 2D, discloses new achievements (rewards) and number of obtained rewards (65 more achievements)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Hoffman and Burich invention to include the reward object has an attribute of one of a newly obtained reward object and a number of obtained reward object s taught by Tarjan with the motivation to display users new achievements and number of achievements (Tarjan, Figure 2D).

Regarding Claim 23, Hoffman, now incorporating Burich and Tarjan, teaches the information processing device according to claim 1, and Hoffman further teaches wherein the sensor devices include a heart rate sensor that measures heart rate, and the predetermined type of behavior is riding bicycles at a predetermined heart rate level (Hoffman, para 0007, discloses different activities may be worth different levels of activity points. For example, shopping may accumulate activity points at a slower rate (e.g., points/dollar) than performing athletic activities. Conversion rates may also depend on the type of devices used to monitor or collect the activity information to be converted. Other factors that may be considered in determining a conversion rate may include, for example, a user's athletic characteristics (e.g., resting heart rate (A user’s heart rate level), previous workout, best workout, 

Regarding Claim 27, Hoffman, now incorporating Burich and Tarjan teaches the information processing device according to claim 1, and Hoffman further teaches wherein the sensor devices include an acceleration sensor (Hoffman, para 0038, discloses sensors may be accelerometers), and wherein the statistical processing on the detected behavior information recognizes whether a user is working, staying at home, or shopping (Hoffman, Abstract, discloses user activity including non-athletic activity (shopping, reading articles, etc.) may be monitored and tracked) based on a detection result of the acceleration sensor (Hoffman, para 0038, discloses sensors may be accelerometers) and position information of the user (Hoffman, para 0048, discloses the device including a GPS or satellite positioning). 

Regarding Claim 28, Hoffman, now incorporating Burich and Tarjan teaches the information processing device according to claim 1, and Hoffman further teaches wherein the sensor devices include a magnetic field sensor (Hoffman, para 0063, discloses a magnetic sensor), an optical sensor, and a sound sensor (Hoffman discloses sensors throughout (para 0026, 0038 and para 0107 discloses multiple sensors (biometric and environmental)). Examiner notes, Burich, further teaches a variety of sensors, Burich para 0087, discloses monitoring sensors including a camera (optical sensor) and a microphone (sound sensor)).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, Tarjan, Burich and in further view of Kurata et al. (US 2007/0112922 A1), hereinafter “Kurata” and in view of Murata et al. (US 2010/0146433 A1), hereinafter “Murata”.
Regarding Claim 21, Hoffman, now incorporating Burich and Tarjan, teaches the information processing device according to claim 1, and Hoffman further teaches wherein the predetermined type of behavior is riding a bicycle (Hoffman, para 0048, discloses the measurement device may measure one or more operational parameters of some device such as the speed and/or distance moved on a bicycle). 
Yet, Hoffman, Burich and Tarjan do not appear to explicitly teach “riding in a car, riding in a bus”.	In the same field of endeavor, Kurata teaches riding in a car, riding in a bus (Kurata, Abstract, discloses An information processing device connected via a network to another information processing device that recognizes action of a user on a basis of an output of a sensor incorporated in the other information processing device and transmits action information indicating the recognized action of the user. Kurata, Figure 2A, 2B, 2C, 2D, 3, 4, 5 and 7, discloses the user based on behavior information - a user walking, running, standing still, riding a vehicle, etc. Kurata, Figure 9, discloses statistical recognition engine, walk intensity (impulse magnitude), walk pace (impulse freq), gravity, calibration, acceleration sensor data, and gyro sensor data.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Hoffman Burich and Tarjan invention to include riding in vehicles as predetermined behaviors as taught by Kurata with the motivation to indicate the recognized action of the user (Kurata, Figure 2D and para 0053).
Yet, Hoffman, Burich and Tarjan do not appear to explicitly teach “riding in a train, riding an elevator, or jumping”.	In the same field of endeavor, Murata teaches riding in a train, riding an elevator, or jumping (Murata, para 0131, the behavior parameter extraction unit 110 extracts behavior parameters concerning behavior currently being exhibited. More specifically, the behavior parameter extraction unit extracts behavior parameters of data having values equal to or more than predetermined reference values from acceleration sensor data and gyro sensor data. Next, the behavior representation data generation unit receives the behavior parameters. The behavior representation data generation unit generates behavior representation data based on the received behavior parameters. As shown in FIG. 4, ). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Hoffman, Burich and Tarjan invention to include riding in a train, riding an elevator, or jumping as predetermined behaviors as taught by Murata with the motivation to represent behavior based on behavior parameters (Murata, para 0131). The Hoffman, Burich and Tarjan invention, now incorporating the Kurata and Murata invention, has all the limitations of claim 21.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, Tarjan, Burich and in further view of Buchner et al. (US 8,228,202 B2), hereinafter “Buchner”.
Regarding Claim 22, Hoffman, now incorporating Burich and Tarjan, teaches the information processing device according to claim 1, and Hoffman further teaches predetermined type of behavior is walking (Hoffman, para 0077, discloses a walking workout).
Yet, Hoffman, Burich and Tarjan do not appear to explicitly teach “wherein the sensor devices include a humidity sensor that detects humidity… at a predetermined level of humidity.”
In the same field of endeavor, Buchner teaches humidity sensor that detects humidity (Buchner, Abstract, discloses environmental sensors. Further, Buchner, Claim 3, discloses The piece of clothing or wearable accessory according to claim 1, wherein said environmental sensors are sensors for measuring parameters indicating climatic and/or meteorological conditions given by a temperature, an atmospheric pressure, a relative humidity and/or a wind speed.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Hoffman, Burich and Tarjan invention to include environmental sensors as taught by Buchner with the motivation to detect humidity (Buchner, Claim 3). The Hoffman, Burich and Tarjan invention, now incorporating the Buchner invention, has all the limitations of claim 22.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, Tarjan, Burich and in further view of Kurata and GOURLEY et al. (US 2018/0247337 A1), hereinafter “Gourley”.
Regarding Claim 24, Hoffman, now incorporating Burich and Tarjan, teaches the information processing device according to claim 1.
Yet, Hoffman, Burich and Tarjan do not appear to explicitly teach “wherein the sensor devices include a wearable terminal that detects line of sight of a user, and the predetermined type of behavior is the plurality of users visually recognizing a same thing in different places.” 
In the same field of endeavor, Gourley teaches the predetermined type of behavior is the plurality of users visually recognizing a same thing in different places (Gourley, Figure 1, discloses element 115, activities, element 110, user profiles, element 135, and activity completion. Gourley, para 0028, discloses Activity entities 115 can also include interesting or whimsical experiences, such as sky-diving, eating taro sushi in different restaurants. Gourley, para 0047, discloses Photographs can also be used to manually or automatically validate a user's completion of an activity. For example, a photograph of a user at a restaurant would validate that the user has eaten at that restaurant. Additionally, machine or camera-readable bar codes or other types of data encoding schemes can be placed at the location of an activity or on products associated with an activity. Users completing the activity scan or photograph the bar code, which is then forwarded to a validation application for evaluation. Advertisers or event sponsors can place these bar codes at the location of the activity or on the product associated with the activity as a way of engaging users of the social media networking service 100. The use of these bar codes may be linked to loyalty, rewards, or prize programs.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Hoffman Burich and Tarjan invention to include recognizing things in different places as taught by Gourley with the motivation for advertisers to engage users (Gurley, para 0047).
Yet, Hoffman, Burich and Tarjan do not appear to explicitly teach “wearable terminal that detects line of sight of a user.” In the same field of endeavor, Kurata teaches camera and stream views of user and buddy list of users (Kurata, Figure 17, discloses camera number 2, camera number 3, etc. Kurata, para 0166-0168). Therefore it would have been obvious to one of ordinary skill in the art before .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, Tarjan, Burich and in further view of Murata and Gourley.
Regarding Claim 25, Hoffman, now incorporating Burich and Tarjan, teaches the information processing device according to claim 1.
Yet, Hoffman, Burich and Tarjan do not appear to explicitly teach “wherein the predetermined type of behavior is seeing a same advertisement …” 
In the same field of endeavor, Gourley teaches seeing a same advertisement (Gourley, Figure 1, discloses element 115, activities, element 110, user profiles, element 135, and activity completion. Further, Gurley, para 0047, discloses Photographs can also be used to manually or automatically validate a user's completion of an activity. For example, a photograph of a user at a restaurant would validate that the user has eaten at that restaurant. Additionally, machine or camera-readable bar codes or other types of data encoding schemes can be placed at the location of an activity or on products associated with an activity. Users completing the activity scan or photograph the bar code which is then forwarded to a validation application for evaluation. Advertisers or event sponsors can place these bar codes at the location of the activity or on the product associated with the activity as a way of engaging users of the social media networking service. The use of these bar codes may be linked to loyalty, rewards, or prize programs.). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Hoffman Burich and Tarjan invention to include users seeing same advertisements as taught by Gourley with the motivation for advertisers to engage users (Gurley, para 0047).
Yet, Hoffman, Burich and Tarjan do not appear to explicitly teach “riding a train.” In the same field of endeavor, Murata teaches riding a train (Murata, para 0131, For example, states of a user riding on a train, photographing, calling, or mailing can also be shown). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Hoffman, Burich and Tarjan invention to include riding a train as predetermined behavior as taught by Murata with the motivation to represent behavior based on behavior parameters (Murata, para 0131). The Hoffman, Burich and Tarjan invention, now incorporating the Gourley and Murata invention, has all the limitations of claim 25.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, Tarjan, Burich and in further view of Kurata.
Regarding Claim 26, Hoffman, now incorporating Burich and Tarjan, teaches the information processing device according to claim 1.
Yet, Hoffman, Burich and Tarjan do not appear to explicitly teach “wherein the predetermined type of behavior is riding in a same vehicle.	In the same field of endeavor, Kurata teaches riding in a car, riding in a bus (Kurata, Abstract, discloses An information processing device connected via a network to another information processing device that recognizes action of a user on a basis of an output of a sensor incorporated in the other information processing device and transmits action information indicating the recognized action of the user. Kurata, Figure 2A, 2B, 2C, 2D, 3, 4, 5 and 7, discloses the user based on behavior information - a user walking, running, standing still, riding a vehicle, etc. Kurata, Figure 9, discloses statistical recognition engine, walk intensity (impulse magnitude), walk pace (impulse freq), gravity, calibration, acceleration sensor data, and gyro sensor data.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Hoffman Burich and Tarjan invention to include riding in vehicles as predetermined behaviors as taught by Kurata with the motivation to indicate the recognized action of the users (Kurata, Figure 2D and para 0053). The Hoffman, Burich and Tarjan invention, now incorporating the Kurata invention, has all the limitations of claim 26.

Response to Arguments
Applicants arguments filed on 03/17/2021 have been fully considered but they are not persuasive.

Regarding 35 U.5.C. § 101 rejections: Applicants arguments have been fully considered but are found unpersuasive and Examiner maintains the 101 rejection.

Applicant presented the following argument: 
Thus, this claim is not solely directed to a mathematical concept, a method of organizing human activity, or a mental process as it recites at least the physical elements of processing circuitry, a receiver, sensor devices, a first electronic device, a second electronic device, and a storage medium. Page 6 of the Office Action asserts that claim 1 recites mental processes and are concepts that can be performed in the human mind or with paper and pencil. Applicant respectfully disagrees as a receiver receiving sensor data from sensor devices regarding detected behavior information for multiple users involves physical devices and cannot be solely done in someone's head. The same is true with causing a display device to display a first user object which is generated based on the detected behavior information of the first user from the first electronic device, and registering the reward object in a storage medium. Further, the claim is not directed to the generic components of a computer as it recites three different devices, i.e., the information processing device, the first electronic device, and the second electronic device
The Office Action asserts that the claims are directed towards an abstract idea as they allegedly fall within the scope of "certain methods of organizing human activity." Applicants respectfully disagree as the claims are not directed to fundamental economic practices or principles, or commercial or legal interactions…Accordingly, the claims are not directed to abstract ideas, and are patent eligible subject matter.

Examiner respectfully disagrees. 
As explained in the above 101 analysis, the claims cover both methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (as mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion (claim 1 recites for example “receiving data regarding detected behavior information for multiple users”, “determining whether the detected behavior information for the multiple users matches a predetermined behavior condition”, “when the detected behavior information matches the predetermined behavior condition a reward object is registered”, “ranking the multiple users based on the detected behavior information”.). Concepts performed in the human mind as mental processes because the steps of receiving, analyzing, transmitting and storing data mimic human thought processes of observation, evaluation, judgement and opinion, perhaps with paper and pencil, where data interpretation is perceptible in the human mind. See In re TLI Commc’ns LLCPatentLitig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016))) but for the recitation of generic computer components.	Also, rewarding users based on predetermined behaviors is a form of managing personal behavior or relationships or interactions between people, which is one of certain methods of organizing human activity that are judicial exceptions. Guidance, 84 Fed. Reg. at 52.

Applicant presented the following argument: 
Applicants submit that even if the claims are considered to be an abstract idea, which they contest, the abstract idea is integrated into a practical application… Thus, by displaying the reward object to a user based on their behavior information (e.g., exercise activity, movements, etc.) that is detected by sensors, the information processing device is a motivational tool for users that can inspire a user to be more active and exercise more in order to lose weight and become healthier. Also, because the user's behavior (e.g., exercise activity) is ranked against other users, the user is motivated to exercise more in order to rank higher in the list. See, for example, paragraph [0005] of the published application which describes that the information processing device enables "incentives to be effectively awarded to the users when they share their behavior information through a user object displayed in a virtual space." Also, because the reward object is awarded when each of a plurality of users simultaneously perform a same predetermine type of behavior, this promotes collaboration and provides an incentive for someone to exercise. See, for example, paragraph [0125] of the published application that describes that "pleasure of gaining a reward through cooperation of other users, like when all friends ride an elevator and gain rewards together, is obtained." Further, the specification states that this implementation achieves a technological advancement and solves a problem that has plagued the industry.” As to (b), the claims recite a number of additional elements that apply or use any recited judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception… Applicants, therefore, submit that the pending claims also are eligible under the Second Prong of Revised Step 2A because, to the extent that the claims recite a judicial exception, the claims recite additional limitations that certainly integrate any judicial exception into a practical application.	
Examiner respectfully disagrees. 	As an initial matter, with respect to Applicants remarks." Further, the specification states that this implementation achieves a technological advancement and solves a problem that has plagued the industry.” Examiner respectfully notes Applicant does not state what the problem is that has plagued the industry, nor does the Applicant explain what the technological advancement is. As such, Examiner finds Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patent eligible invention without specifically pointing out how the language of the claims patentably distinguishes them from the identified ineligible subject matter. 
Further, while the specification is not to be read in to the claims, the claims are to be read in light of the specification. Examiner has reviewed Applicants claims and specification and Applicants own specification, para 0004, recites “as an incentive for users to access a virtual space, a mechanism of giving a reward when a user performs a specific behavior in the virtual space is also known. For example, many online or offline games have a system in which items and the like of the games are awarded to users when the users earn a predetermined score due to their behaviors performed in virtual spaces of the games, execute steps of a specific attack, and the like.” Applicant states in their own specification that awarding users for a specific behavior in a virtual space is known, therefore Applicants remarks are found unpersuasive.
 how the sensors perform, and are recited at a high level of generality (See spec, Figure 2, element 101 and Figure 14, element 935 and para 0020). Examiner fails to see how the generic recitations of these most basic computer components and/or of a system so integrates the judicial exception as to “impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Guidance, 84 Fed. Reg. at 53. Thus, Examiner finds that the claims recite the judicial exception of methods of organizing human activity and mental processes and is not integrated into a practical application.Applicant presented the following argument: 
In USPTO Step 2B, if the claim is directed to a judicial exception, it is evaluated whether the claim provides an inventive concept… Applicants' claim 1 provides an inventive concept as it contains "a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present." See page 23 of the 2019 Guidance… Applicants respectfully submit that the instant claims include "additional features" that are "more than well- understood, routine, conventional activity" and thus recite "significantly more" than the alleged abstract idea… Like Amdocs, Bascom, and Example 35, the present claims operate in a non- conventional and non-generic manner. Applicants thus respectfully submit that it is unambiguous, when reading the claims as a whole, that the claims involve a very specific technological environment. For example, the information processing device includes processing circuitry that performs data reception, by a receiver, from sensor devices that detect movement and behavior of multiple users, and the processing circuitry performs statistical processing on the detected behavior information for the multiple users, including a first electronic device of a first user and a second electronic device of a second user. Upon a review of Applicants' claims, it is clear that the elements therein, when considered at least in combination, recite an inventive concept that is clearly "significantly more" than any alleged abstract idea.

Examiner respectfully disagrees. 
Examiner has reviewed all additional elements as a whole, both looking at elements individually and in combination. Further, Examiner has reviewed Applicants specification (See at least para 0125 and Figures 1 and 14) and the computer elements are basic computer elements applied merely to carry out data processing such as, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. Therefore Applicants remarks are found unpersuasive. Please see MPEP 2106.05.	With respect to Amdocs, in Amdocs, Courts found that claim entails an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows which previously required massive databases). The solution requires arguably generic components, including network devices and “gatherers” which “gather” information. However, the claim’s enhancing limitation necessarily requires that these generic components operate in an unconventional manner to achieve an improvement in computer functionality. However the current claims do not achieve an improvement in computer functionality. 	With respect to Bascom, MPEP 2106.05(A)(v) references Bascom and provides examples of what has been found to be significantly more than an abstract idea, e.g., “v. Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM Global Internet v. AT&T Mobility LLC.” Each limitation of the claimed invention has been considered alone and in combination above, and no limitation was identified that amounts to an unconventional, technology-based solution along the lines of Bascom.‐generic way and was more than merely gathering data for comparison or security purposes, but instead addressed a unique problem associated with bank cards and ATMs (e.g., the use of stolen or “skimmed” bank cards). Here, the instant claims merely recite data processing steps of receiving, analyzing and displaying information to users for rewards based on the behavior of users.	Therefore Applicants remarks are found unpersuasive and Examiner maintains the 101 rejection with respect to these and all depending claims unless otherwise indicated.

Regarding 35 U.S.C. § 103 rejections. Examiner has updated the 103 rejection and maintains the 103 rejection. 

Applicant presented the following argument: 
Turning now to the applied references, Applicants respectfully submit that the cited references fail to teach or suggest that "the reward history retain function registers the reward object in the storage medium when the detected behavior information of the first user indicates that each of the plurality of users have simultaneously executed a same predetermined type of behavior," as recited in Applicants' claim 1.

Examiner has given these remarks due consideration but the remarks are found unpersuasive. As an initial matter, the primary reference Hoffman teaches monitoring, tracking and detecting a user’s behavior including both athletic activity (e.g., running, walking, etc.) and non-athletic activity (shopping, reading articles, etc.) (Hoffman, Abstract), and storage devices (Hoffman, para 0033). Hoffman further teaches rewarding the users with activity points when the user performs a variety of different activities (Hoffman, para 0005). Hoffman, Figure 4, and para 0114- 0115, discloses a display of a total number of activity points (rewards) accumulated by and available to the user. Examiner respectfully notes Hoffman, Figure 14, discloses a reward history for users and customization on a group level of individuals with shared interests or characteristics (Hoffman, para 0073). Further, Hoffman, Figure 16, further discloses activity point rewards.  
Burich, like Hoffman, also teaches monitoring and tracking individuals and groups, and Burich further teaches group performance monitoring devices used simultaneously (See at least Burich, Abstract, para 0102, para 0125, para 0132-0133). Burich, para 0120-0122, discloses group of users receiving an alert when an achievement is obtained and storing theses histories. Examiner notes Burich, para 0132-0133, discloses displaying a team view simultaneously of information relating to the team as a whole, and Burich, para 0149, discloses statistics, points scored. Examiner respectfully notes, Burich throughout discloses team sports including soccer, basketball and football. It is certainly obvious when a team scores the monitoring devices simultaneously records points (awards). Further, it certainly would be obvious to one of ordinary skill in the art to combine Hoffman and Burich as both references teach monitoring, tracking and recording a user’s activity. Even Further, Examiner respectfully notes the Tarjan reference also teaches a reward object and reward history retain function (See at least Tarjan, Abstract, discussing achievement award management system; Tarjan, para 0042, Tarjan, Figures 2B and 2C, discloses reward objects via the display unit (“Movie Buff I” Achievement, “Movie Buff II” Achievement, “Trailer Junkie” Achievement, etc.) Therefore Applicants remarks are found unpersuasive. 


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Shirai et al. US 7,242,952 B2 – discussing environmental information obtained by respective sensors.
Shirai et al. US 2005/0052444 A1 – discussing the apparatus has a bio-information sensor that is provided at a part of a human body for measuring bio-information about a user. An environmental information sensor acquires environmental information e.g. position of the user.
Miyajima US 7,183,909 B2 – discussing a mobile bio-information sensor or a mobile environmental sensor has been developed, in keeping up with the progress in the field of the sensor and with the reduction in size of information equipment. The bio-information sensor is a sensor used for measuring the bio-information of the user. The bio-information quantitatively specifies the movements of various organs of the living body, such as the number of heart beats or the brain wave. A small-sized bio-information sensor may be worn by a user to measure the user's bio-information which may then be analyzed to detect the emotion or changes in the physical state of the user. The environmental sensor is a sensor used for measuring the environment around the user, such as weather, atmospheric temperature or noise. The noise generated or changes in the weather indicate that some change has occurred around the user. FIG. 1 is a block diagram showing the structure of an information recording device 1 according to the present invention. The information recording device 1 includes a bio-information sensor 2, an environment sensor 3 for measuring the environmental information around the user, a change sensor. The environment sensor 3 is used for measuring the environmental information around a person carrying out the measurement operations. The environmental information is mainly the information specifying the extrinsic state of the user, and may be enumerated by temperature and humidity.
Kondo US 7,689,105 B2 – discussing a temperature sensor and a humidity sensor.
Subramani US 9,833,694 – discussing A computer-implemented method and system are described for providing rewards, awards, and other incentives to players based on the activities of associated players is described. In some examples, the technology determines an activity level for players associated with a distinguished player, such as friends and other players within a social or game network, and rewards the distinguished player based on their activity levels.
Lawandus et al. US 2014/0344695 A1 – discussing users playing charade style games and players accumulate points.
Darrah et al. US 2013/0172066 A1 – discussing a bonus game system and method usable with games of chance in which all participating machines are synchronized so their independent bonus rounds play simultaneously
Caputo et al. US 8,651,947 B2 – discussing the method can provide multiple awards simultaneously to the players based on single occurrence of a bonus triggering event. The method can provide community bonus games in which players can act together to jointly obtain higher bonus awards than playing alone.
Hoffman et al. US 2020/0143153 A1 – discussing para 0222, A monitoring and training application may further provide an ability for the user to tag or otherwise register friends or other individuals associated with a workout session. As such, if a user performed a run with a friend, the user may tag the run with the friend's information. Para 0266, discussing Friend invitations 6013 may allow for users of the athletic activity monitoring site to interact with one another. Friends may be provided different levels of privileges as opposed to non-friends. For example, friends may be able to view photos, detailed workout information and other personal data about the user while non-friends might only be allowed to view generic profile data such a name, gender and a general activity level. Accordingly, a user may control who is classified as a friend by confirming or accepting friend requests. The daily progress indicator 6015 identifies an amount of 
Balakrishnan et al. US 9,323,868 B2 – discussing A multi-activity system may be configured to receive, upload, synchronize and process data for a variety of different activity types and/or recorded using multiple types of activity monitoring devices. In one example, an application interface may be defined with a multiple functions that are each useable by various types of devices and for processing multiple types of data. Additionally or alternatively, data for different activity types and/or recorded using different types of monitoring devices may be processed differently. Synchronization of data may further be handled on a device-by-device basis, device-type basis and/or activity-type basis using various tracking parameters. Further, discloses Get Friends Leaderboard: This service will return a Leaderboard for a specified drill that ranks the user and his/her friends only.
Watterson US 9,460,632 B2 – discussing a system incentivizes people to engage in physical activity. A person's physical activity may be monitored over a period of time. Such monitoring may occur by using a sensing device carried or worn by the user. In the system, one or more thresholds for physical activity are established. Information tracked using the sensing device can be compared to the thresholds. A percentage of physical activity relative to the threshold can be translated to a reward established for the physical activity, and the percentage may be used to determine a reward value for an electronic device relative to a full available value.
Dugan US 2011/0275483 A1 – discussing improving fitness equipment and exercise by motivating individuals
Oliver US 2009/0118100 A1 – discussing mobile exercise enhancement with virtual competition. Discussing para 0048, By comparing the user's real-time target-achievement-score to the pre-computed, and appropriately interpolated target-achievement-scores of the user's competitors, the user's rank within the virtual competition can be ascertained at any instant in time during their exercise session. Such a ranking can then be communicated to the user, such as through the competition information section 225 of the glanceable interface 200. Thus, as shown in FIG. 3, the users ranking can be prominently displayed, such as illustrated by exemplary competition 
Burich et al. US 9,141,759 B2 – discussing For example, as depicted in FIGS. 58 and 59, a daily performance update may include information regarding top performing individuals 10. Such a daily performance update may include listings 405 showing individuals 10 that are top sprinters, are top power producers, have highest efficiency, and have top distance.  Discussing group monitoring device 400 can wirelessly receive metrics, alerts, and other information (e.g., identification information and attributes of individuals 10, or statistics relevant to individuals 10 or the athletic activity generally) from base station 300. A single group monitoring device 400 may be in communication with base station 300, or multiple group monitoring devices 400 may be in communication with base station 300 simultaneously.
Brust US 9,171,048 B2 – discussing The content maintained in information system relevant to activity for achieving health goal is selected using contextual user information and measured progress, which enables to provide real-time recommendations and content selections without extensive programming or oversight, and thus facilitates selection, delivery and management of goal-based content and interaction during goal achievement. The content relevant to achieving the health goal is presented to the human user through the graphical user interface, and thus enables to achieve relevant and timely communication among users to encourage progress and achievement of goal and related actions.
Schwarzberg et al. US 8,655,717 B2 – discussing a system for rewarding users for changes in health behaviors.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629
/SANGEETA BAHL/Primary Examiner, Art Unit 3629